Chief Judge Lippman (dissenting).
I find no record support for the Appellate Division’s finding of attenuation. Rather, the rec*457ord demonstrates that the lineup identification was directly caused by, and the result of the exploitation of the illegal, indeed pretextual, arrest. Because I would find no attenuation as a matter of law, I respectfully dissent and would suppress the lineup identification.
As the majority correctly notes, in applying the attenuation doctrine, courts must consider the “temporal proximity” between the arrest and the discovery of the challenged evidence, “the presence of intervening circumstances, and, particularly, the purpose and flagrancy of the official misconduct” (Brown v Illinois, 422 US 590, 603-604 [1975] [citation omitted]; People v Bradford, 15 NY3d 329, 333 [2010]). But the majority glosses over the actual application of this doctrine: “intervening circumstances” typically include either release from custody or some action taken by a court (see Johnson v Louisiana, 406 US 356, 365 [1972] [intervening circumstances found where, “(p)rior to the lineup, at which (defendant) was represented by counsel, he was brought before a . . . magistrate to advise him of his rights and set bail”]; People v Wilson, 57 NY2d 786, 787-788 [1982] [intervening circumstances found because release followed by voluntary participation in lineup]; People v Pleasant, 54 NY2d 972, 974 [1981], cert denied 455 US 924 [1982] [intervening circumstances found because issuance of warrant followed illegal seizure, but preceded lineup]; People v Poventud, 300 AD2d 223, 223 [1st Dept 2002] [intervening circumstances where lineup was held two weeks after illegal arrest]). Here, there was no warrant issued, no judge involved, and defendant remained in custody from the time of his arrest until he was required to participate in the lineup, which occurred mere hours after he was placed in a holding cell. Moreover, the official misconduct was particularly flagrant: defendant was arrested on pretextual charges of disorderly conduct for blocking a sidewalk, in the wee hours of the morning, when there were no pedestrians around to be blocked.
There is no support for the determination that the telephone call between Sergeant Miller and Detective Sucic broke the causal chain between the illegal arrest and the lineup, and provided the intervening circumstances necessary for a finding of attenuation. The illegal arrest was the very event that facilitated the arresting officer’s acquisition of information tying Mr. Jones to the robbery. It was the illegal arrest that directly prompted Miller to call Sucic. The illegal arrest also allowed Miller to make the comparison between the photograph *458and. Mr. Jones. In other words, the pretextual arrest was not “sufficiently distinguishable” from Miller’s observation that Mr. Jones was the same person depicted in the photograph from Sucic’s file, and thus there was a direct “ ‘connection between the violation of a constitutional right and the derivative evidence’ ” obtained by the police (People v Jones, 2 NY3d 235, 242 [2004], quoting People v Burr, 70 NY2d 354, 362 [1987], cert denied 485 US 989 [1988]).
Furthermore, Detective Sucic did not possess sufficient evidence to establish probable cause to arrest defendant at the time Miller took defendant into custody, or at the time Miller called Sucic. Sucic only had a vague description of the perpetrator, as being a large, six-foot tall black male, in his thirties, with a big nose. And although Sucic knew the possible street name of the perpetrator, “Izz,” Sucic had no reliable way of knowing that the Gang Unit gave him the correct person matching the nickname “Izz.” In fact, Detective Sucic was told that Michael Wright, or Lester Jones, was only “a possible name” corresponding to “Izz.” Because Sucic never followed up his investigation by showing the photograph to either of the eyewitnesses, he could not know whether there were other people named “Izz” or whether the person with the nickname “Izz” was the person that the neighbor saw committing the robbery. Sucic’s next step, in the normal course of his police investigation, would be to show the photograph to the eyewitness who told him the robber’s street name was “Izz,” question Mr. Jones, or show his photo to the complainant, not to arrest Mr. Jones.
Moreover, there was no evidence that Sucic communicated any information to Miller that would have established probable cause. Miller initially took defendant into custody based on the identification of an employee of a store close to the robbery scene. But that store employee merely saw defendant enter and exit the building around the time of the robbery; he did not see the actual robbery taking place. Then, the only information Sucic communicated to Miller was that he had a photograph of a suspect in his file. Two people with less than probable cause talking on the phone about their respective suspicions does not create probable cause. Indeed, that conversation was itself a part of Miller’s investigation and by definition the opposite of attenuation.
Perhaps most troubling, the majority rests its affirmance on the Appellate Division’s conclusion that Sergeant Miller acted in “good faith” in making the pretextual arrest (see majority op *459at 456). “Good faith” or “fair basis” for an illegal arrest should not be confused with the well-meaning goal of trying to catch a criminal (see United States v Voustianiouk, 685 F3d 206, 216-217 [2d Cir 2012]). It is society’s most basic understanding of law enforcement that police officers may not violate constitutional rights to effectuate the capture of lawbreakers. In People v Bradford (15 NY3d 329), the case cited by the majority, we held that a state trooper had a good faith basis to arrest a defendant known to the troopers as a 37-year-old registered sex offender in the company of two young teenage girls who had been reported missing by their mother. The girls were at defendant’s apartment late at night and defendant tried to evade police contact by changing direction when he spotted a police car in the parking lot of his building, while he was exiting his apartment with the two young girls (see id. at 334-335). Our finding of “fair basis” to approach and detain in that case meant that, although lacking probable cause, the police officers had a reason to intervene in a suspected crime in progress to prevent potential imminent harm to two young children. Here, however, the robbery occurred over two weeks prior, so there were no safety concerns, no illegal activity was in progress and no reason compelled the officers to make the arrest (see e.g. People v Martinez, 37 NY2d 662, 668-669 [1975] [improper stop of vehicle was followed by necessary arrest after a gun was discovered on the rear floor of the automobile]). There was no fair basis or good faith to detain and transport Mr. Jones for disorderly conduct, a crime completely unrelated to robbery. Unlike Bradford, this was a sham arrest. Thus, the majority chips away at one of the most basic tenets of the Fourth Amendment:* a police officer may not place a defendant under arrest in order to obtain sufficient evidence to arrest him (see Brown v Illinois, 422 US at 605; Dunaway v New York, 442 US 200, 218 [1979]; People v Robinson, 13 NY2d 296, 301 [1963]).
Judges Graffeo, Read and Smith concur with Judge Pigott; Chief Judge Lippman dissents in an opinion in which Judge Rivera concurs; Judge Abdus-Salaam taking no part.
Order affirmed.

 “The right of the people to be secure in their persons . . . against unreasonable . . . seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing . . . the persons . . . to be seized” (US Const Amend IV).